Citation Nr: 0506699	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  03-28 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.

ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from December 1974 to October 
1976, and from October 1988 to January 1995.

The veteran died on April [redacted], 2000.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, The Republic of the 
Philippines.

The appellant filed a claim based on her standing as the 
unremarried spouse of the veteran.  After development to 
include a field investigation, the RO reached a determination 
that for the purpose of her claim, the appellant was the 
spouse of the veteran.  

However, this decision by the Board relates only to the two 
issues identified on the front page, and does not address any 
collateral issue of standing by the appellant, an issue which 
has been independently resolved by the RO.



FINDINGS OF FACT

1.  Adequate evidence is of record for a resolution of the 
current appellate issues.

2.  Evidence of record including terminal hospital records 
and the death certificate reflect that the veteran died of 
metastatic carcinoma of the lung of 6 months duration; no 
other disability is shown to have contributed to his death.

3.  Lung cancer was not shown in service or within a year 
thereof, and is not otherwise shown to be of service origin. 

4.  A claim for VA benefits was not pending at the time of 
the veteran's death in August 2000.



CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1310, 1154, 
5103, 5107; 38 C.F.R. §§ 3.301, 3.307, 3.309, 3.312 (2004).

2.  Accrued benefits are not warranted.  38 U.S.C.A. § 5121 
(West 2002); 38 C.F.R. § 3.1000 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations

Certain revisions have been effectuated with regard to an 
obligation placed on VA for providing assistance in 
development of evidence, and in other areas.  To the extent 
possible, development has been undertaken herein.  The 
appellant has indicated that she is aware of what is required 
in the way of evidence and as discussed below, nothing 
further is known to now exist which would benefit her claim.  

The Board is satisfied that adequate development has taken 
place and there is a sound evidentiary basis for resolution 
of this issue at present without detriment to the due process 
rights of the appellant.  

There may be additional evidence available.  However, in the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  

Further development and further expending of VA's resources 
are not warranted.  Any "error" (of which there is none) to 
the appellant resulting from this Board decision does not 
affect the merits of her claim or her substantive rights and, 
therefore, is deemed to be harmless.  See 38 C.F.R. § 20.1102 
(2004).

Service Connection: Cause of Death
Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991). Service connection may 
be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).

Service connection may be granted for certain chronic 
diseases (i.e., organic heart disease, ulcer, hypertension, 
cancer, etc.) if manifest to a degree of 10 percent or more 
within one year of separation from active service.  38 
U.S.C.A. §§ 1112(a)(1), 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

Similar provisions are also in effect for pulmonary 
tuberculosis which is present to such a degree within a given 
period after service.

The VA regulation pertaining to claims for service connection 
for the cause of death, 38 C.F.R. § 3.312, provides as 
follows:

(a) General. The death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  The issue 
involved will be determined by exercise of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  (b) Principal cause of death. The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  (c) 
Contributory cause of death. (1) Contributory cause of death 
is inherently one not related to the principal cause.

In determining whether the service- connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  

(2) Generally, minor service-connected disabilities, 
particularly those of a static nature or not materially 
affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability. 
In the same category there would be included service-
connected disease or injuries of any evaluation (even though 
evaluated as 100 percent disabling) but of a quiescent or 
static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions.  

(3) Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  

(4) There are primary causes of death which by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death. In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.

The appellant is entitled to service connection for the cause 
of the veteran's death if she can establish that a disability 
incurred or aggravated by service, or proximately due to or 
the result of service connected disability, either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Where the issue involves such a question of medical 
causation, competent evidence is required.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran had any disorder that was related to his period of 
active service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

The Court has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The appellant argues that her husband had ulcerative colitis, 
diagnosed in 1996, and a history of PPD conversion in 1975, 
both of which were attributable to service and contributed to 
and/or caused his death.  She has further argued that he was 
working for a defense contractor at the time of or just 
before he died and that should be taken into consideration.

A review of the veteran's service medical records shows a few 
bouts of mild, acute upper respiratory symptoms without 
residuals.  He denied a history of cancer and service records 
are devoid of any evidence whatsoever of lung cancer.  He had 
a history of cigarette use.  

The death certificate, backed-up by terminal hospital records 
from several facilities, notes that the sole cause of death 
was his metastatic lung cancer which was of about 6 months 
duration when he died in August 2000.  There is no other 
evidence reflecting lung cancer in service or within a year 
thereof, and no medical opinion establishing a nexus between 
the cancer which claimed his life in August 2000 and his 
service which terminated in 1995.

As for his being identified in service as a positive purified 
protein derivative (PPD) of tuberculin test converter, that 
is confirmed by service records.  However, the Board notes 
that a positive PPD test is not itself a disability, but 
rather it is a finding on a laboratory tuberculin test used 
in exploring a possible diagnosis of tuberculosis.  PPD 
examination is used to test for exposure to Mycobacterium 
tuberculosis.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 
1687, 1756 (28th ed. 1994).

The Court has held that, pursuant to the regulatory 
provisions of 38 C.F.R. §§ 3.371 and 3.374 (2004), VA may not 
grant service connection for pulmonary tuberculosis unless a 
claimant submits VA or service physician diagnoses thereof, 
or submits the diagnoses of a private physician supported by 
clinical, X-ray, or laboratory studies or evidence of 
hospital treatment.  Tubianosa v. Derwinski, 3 Vet. App. 181, 
at 184 (1992).  Here, the service records show no claim 
and/or diagnosis of tuberculosis, and there are no records of 
diagnosis, treatment, positive X-rays, or laboratory studies 
that indicate the veteran had active tuberculosis within 
three years of separation.  His positive PPD test in service 
did not indicate a chronic disease process for which service 
connection would be appropriate.  

His service records show a long, possibly pre-service and 
inservice history of heart murmur, a dilated aortic root, and 
some electrocardiogram abnormalities.  He was given 
antibiotics in service on a prophylactic basis for the heart 
anomalies.  

However, it is not demonstrated by any evidence in the file, 
including the terminal hospitalization records or death 
certificate, that the veteran's death was caused or in any 
way contributed to by an organic heart disability of service 
origin, nor can such be presumed. 

And whether he did or did not have colitis, a finding noted 
from a historical prospective on the terminal 
hospitalization, this was not shown to be either of service 
origin, or more particularly, to have in any way contributed 
to his death.

More importantly, there is no evidence or medical opinion to 
sustain that the disability which caused his death in 2000 
was acquired in service and this may not be so presumed.  The 
first clinical evidence of lung cancer was within the year 
prior to his death which is well more than a year after 
service separation. 

And the evidence does not reflect that any other disabilities 
were or may have been present in or after service which were 
significant, contributing factors in his demise.

The fact of his working or not working with a defense 
contractor is irrelevant to the issue at hand.  If the 
appellant is claiming that the work had something to do with 
his death, any claim in that regard could be focused on other 
avenues of redress, not with the VA and/or in an appellate 
claim such as this.  

A doubt is not raised in this case and thus there is no 
resolution thereof.  The claim for entitlement to service 
connection for the cause of the veteran's death for VA 
benefits is denied.  

Accrued benefits
Criteria

Under 38 U.S.C.A. § 5121(a), accrued benefits are defined as 
"periodic monetary benefits to which an individual was 
entitled at death under existing ratings or decisions, or 
those based on evidence in the file at the date of death and 
due and unpaid for a period not to exceed two years." See 38 
C.F.R. 3.1000(a).

The law applicable to the current claim provides in this 
regard that although the veteran's claim terminated with his 
death, the regulations set forth a procedure for a qualified 
survivor to carry on, to a limited extent, a deceased 
veteran's claim for VA benefits by submitting a timely claim 
for accrued benefits.  38 U.S.C.A. § 5121 (West 2002); see 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).

Thus, while the claim for accrued benefits is separate from 
the claim for service connection filed by the veteran prior 
to his death, the accrued benefits claim is derivative of the 
veteran's claim and the appellant takes the veteran's claim 
as it stood on the date of his death, but only within the 
limits otherwise established by law.  It has been repeatedly 
held by the appellate courts that among these limits, 
veterans' claims do not survive their deaths.  See Zevalkink 
v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996); Jones v. 
West, 146 F.3d 1296 (Fed. Cir. 1998).

Factual background and Analysis

There was no claim filed by the veteran and/or pending prior 
to or at the time of the vetearn's death on April [redacted], 2000.

The appellant filed her claim for benefits in a VAF Form 21-
534 received on May 22, 2000.  So although her claim was 
timely filed, absent a pending claim for benefits at the time 
of the veteran's death, accrued benefits are not payable.  In 
this regard, a doubt is not raised.



ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to accrued benefits is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


